IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0704
                               Filed June 19, 2019


IN THE INTEREST OF K.J. and K.J.,
Minor Children,

M.J., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Franklin County, Peter B. Newell,

District Associate Judge.



      A mother appeals the order terminating her parental rights. AFFIRMED.




      Barbara J. Westphal, Belmond, for appellant mother.

      Thomas J. Miller, Attorney General, and Anna T. Stoeffler, Assistant

Attorney General, for appellee State.

      Alesha M. Sigmeth Roberts of Sigmeth Roberts Law, PLC, Clarion, attorney

and guardian ad litem for minor children.




      Considered by Vogel, C.J., and Mullins and Bower, JJ.
                                            2


BOWER, Judge.

          A mother appeals the juvenile court decision terminating her parental rights.

We find her request for a six-month extension is without merit and decline to apply

any exceptions. We find termination is in the best interests of the children. We

affirm.

          I.     Background Facts & Proceedings

          M.J. is the mother of K.J., born in 2015, and K.J., born in 2016. J.T. is the

father of the older child; A.I. is the father of the younger child. A.I. did not become

involved in the proceedings until late 2017 and was incarcerated for the majority

of the case. In this opinion, the terms “the father,” “the family,” and “the parents”

refer to J.T.

          The family has been involved with the Iowa Department of Human Services

(DHS) since May 2015 due to the parents’ use of illegal substances. On June 29,

2015, the older child was adjudicated in need of assistance (CINA). The child had

been removed since the end of May due to the parents’ substance abuse. In

November 2015, the child transitioned back to the mother’s care due to the

parents’ progress. In September 2016, the father was removed from the family

home after he relapsed and failed to participate in services. In December, the

mother also admitted to relapsing on methamphetamine.

          In February 2017, the State filed a petition to adjudicate the younger child

CINA due to the parents’ drug addiction.          In March, the younger child was

hospitalized following a brain injury.1 Both children were then removed from the


1
  At the time of the termination hearing, it had not been determined who caused the
younger child’s injuries.
                                           3


home. The older child was placed with the paternal grandparents, the younger

child was placed in foster care. The mother stipulated to the adjudication of the

younger child as CINA.

         For several months following the second removal, the mother did not

comply with court orders or follow through with recommended treatment. 2 She

continued to use methamphetamine and other drugs. The mother was inconsistent

in attending visitation and missed medical appointments for the children. She was

in jail at least twice after the removal. She successfully completed an intensive

outpatient program in November 2017 and improved in all areas of concern while

sober.    She participated in family treatment court starting in November.            In

December she tested positive for methamphetamine in a DHS-requested hair test,

but her subsequent tests for family treatment court were clean.

         In February 2018, the older child was placed with the father, and custody

transitioned to the father in April; the younger child remained in foster care. By a

June hearing, the court found the mother had been making substantial progress

and was generally complying with recommendations. However, she began to

make questionable choices in the men she dated and allowed to be around the

children. The mother was granted additional time before permanency, but care

was not returned to the mother due to concerns relating to a new relationship. The

court ordered the mother to continue her treatment and employment and to follow




2
  Following the second removal, J.T. began complying with the recommended mental-
health and substance-abuse treatment and consistently participated in visitation with the
older child. He continued to improve his parenting skills and comply with DHS requests
throughout the remainder of the proceedings.
                                           4


visitation guidelines, particularly not having unauthorized persons present during

visitation.

       In August, the mother relapsed again. In early October, she appeared

under the influence during a family class with the children, and a December drug

screen came back positive for methamphetamine. She was suspended, then

removed from the family treatment program. The mother’s attendance at visitation

became more sporadic; she failed to confirm visits and did not appear on time.

Three weeks before the termination hearing, the mother again tested positive for

methamphetamine. The week before the hearing, the mother was arrested for

possession of a controlled substance and possession of drug paraphernalia, as

well as traffic offenses.

       The termination hearing occurred on April 8, 2019. The guardian ad litem

filed a report stating the best interest of the younger child is to terminate both

parents’ rights and free the child for adoption into the foster family. The court heard

testimony from the officer who arrested the mother the week before, DHS

providers, the mother, and the maternal grandfather.

       On April 15, the court terminated the mother’s parental rights to the older

child pursuant to Iowa Code section 232.116(1)(f) (2019) and to the younger child

pursuant to section 232.116(1)(h). She now appeals.3

       II.    Standard of Review

       We review termination-of-parental-rights cases de novo. In re A.B., 815

N.W.2d 764, 773 (Iowa 2012). “There must be clear and convincing evidence of


3
  J.T.’s rights were not terminated and he has custody of the older child. A.I. consented
to termination of his parental rights so the younger child can be adopted.
                                         5

the grounds for termination of parental rights.” In re M.W., 876 N.W.2d 212, 219

(Iowa 2016). Clear and convincing evidence means there are “no serious or

substantial doubts as to the correctness of conclusions [of] law drawn from the

evidence.” In re L.H., 904 N.W.2d 145, 149 (Iowa 2017) (alteration in original)

(citation omitted). The paramount concern in termination proceedings is the best

interests of the child. In re J.E., 723 N.W.2d 793, 798 (Iowa 2006).

       III.   Analysis

       The mother does not contest the State established grounds for termination

of her parental rights. We find clear and convincing evidence shows the children

were three years old and four years old at the time of the termination hearing; each

child had been adjudicated a CINA; they have been out of the mother’s custody

for nearly two years, which is more than the required statutory periods; and the

children could not be returned to the mother’s custody at the time of the hearing.

See Iowa Code § 232.116(1)(f), (h). The juvenile court properly terminated the

mother’s rights to the older child under section 232.116(1)(f), and the younger child

under section 232.116(1)(h).

       A.     Six-Month Extension.       The mother claims she has sufficiently

progressed toward reunification and an additional six months would result in a

significant change in circumstances allowing the children to be returned to her

care. In particular, the mother requests time to demonstrate she can maintain her

sobriety.

       Although the mother had sober periods during the four years of services,

she has periodically relapsed since August 2018, including an arrest for

possession of methamphetamine less than a week prior to the termination hearing,
                                          6


and she admitted to using methamphetamine the week before the hearing. The

court had previously granted an extension when the mother had been making

progress. Unfortunately, the mother was not able to solidify her progress and

sobriety.

       In order to grant a six-month extension, the court must be able to

“enumerate the specific factors, conditions, or expected behavioral changes”

providing a basis to determine the children will be able to return to the parent at

the end of the additional six months. Id. § 232.104(2)(b). Considering the prior

six-month extension, four years of services, and current two-year removal at the

time of the termination hearing, we find the court correctly denied the mother’s

request for additional time.

       B.     Best Interests of the Children. The mother claims the parent-child

bond between her and each child is strong and maintaining the parent-child

relationships is in the children’s best interests. Under our statutory framework to

determine the children’s best interests, we consider the children’s safety; their

mental, physical, and emotional condition and needs; and the best placement for

long-term nurturing and growth. Id. § 232.116(2). When a child is in foster care,

we also consider the child’s integration into the family and identification as part of

the family. Id. § 232.116(2)(b).

       Despite four years of services, the mother continues to struggle with her

addiction. Just when she seemed to have turned the corner and was moving

toward reunification, she relapsed and allowed unapproved adults to spend time

around the children. The children have been removed from the mother’s care for

over two years. The older child is safe and well-cared for by the father and his
                                          7


family. Two-thirds of the younger child’s life has been spent as part of the foster

family, the child has integrated into the family, and the family has expressed an

interest in and willingness to adopt the child.

       The record shows the children have found safe, stable homes where the

adults work to maintain the sibling and familial relationships. The children are

bonded with their current caretakers and look to them to meet their needs. These

young children have spent nearly their entire lives under DHS supervision and

deserve to have a permanent home. Under the facts presented, we conclude

termination of the mother’s parental rights is in the children’s best interests.

       C.     Exception. The mother claims the court should have applied an

exception under Iowa Code section 232.116(3)(a) and declined to terminate her

parental rights to the older child because K.J. is in the father’s custody. The father

worked hard to comply with services following the 2017 removal. He was granted

custody of the older child due to his successful efforts to establish a safe, sober

home for the child. At the termination hearing, the father requested the mother’s

rights to the older child be terminated because he has struggled since regaining

custody to set and enforce boundaries with the mother. The court considered and

declined to apply any exception to termination. In light of the mother’s tendency

to ignore the boundaries set by the father, we also decline to apply the exception.

Termination of the mother’s parental rights is appropriate in this case.

       AFFIRMED.